        Case 1:18-cv-08803-LGS Document 58 Filed 07/08/19 Page 1 of 7
                                                              USDC SDNY
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
                                                              DOC #:
UNITED STATES DISTRICT COURT                                  DATE FILED: ϳͬϴͬϮϬϭϵ
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
                                           :
UNITED STATES SECURITIES                   :
AND EXCHANGE COMMISSION,                   :
                                           :
            Plaintiff,                     :
                                           :
                         v.                :  1:18-cv-8803 (LGS)
                                           :
WILLIAM C. SKELLEY                         :  [PROPOSED]
                                              yyyyyyyyyyyy
                                           :  FINAL DEFAULT JUDGMENT
      and                                  :  AS TO DEFENDANT
                                           :  WILLIAM C. SKELLEY
SOHIN S. SHAH,                             :
                                           :
            Defendants.                    :
__________________________________________ :


       WHEREAS, this matter came before the Court on Plaintiff United States Securities and

Exchange Commission’s (“Plaintiff”) application for entry of default judgment against

Defendant William C. Skelley (“Defendant Skelley”) pursuant to Federal Rule of Civil

Procedure 55(b)(2);

       WHEREAS, on March 6, 2019, the Court entered an Order (Dkt. No. 29):

                      (A)    authorizing Plaintiff to serve Defendant Skelley with a summons

                             and the Complaint via email at

                             william.christopher.info@gmail.com and w.skelley@icloud.com;

                      (B)    authorizing Plaintiff to serve Defendant Skelley with a summons

                             and the Complaint through his counsel, David A. Fleissig, Esq., via

                             overnight courier at Dontzin Nagy & Fleissig LLP, 980 Madison

                             Avenue, New York, NY 10075 and via email at



                                               1
           Case 1:18-cv-08803-LGS Document 58 Filed 07/08/19 Page 2 of 7



                              dafleissig@dnfllp.com; and

                      (C)     giving Defendant Skelley 21 days after the filing of proof of

                              service to respond to the Complaint and summons;

       WHEREAS, on March 7, 2019, the Complaint and Summons in this action were served

on Defendant Skelley via electronic mail at william.christopher.info@gmail.com and

w.skelley@icloud.com and through Defendant Skelley’s counsel, David A. Fleissig, Esq., at

dafleissig@dnfllp.com and via overnight courier to David A. Fleissig, Esq., at Dontzin Nagy &

Fleissig LLP, 980 Madison Avenue, New York, NY 10075;

       WHEREAS, on March 8, 2019, Plaintiff filed the Notice of Service (Dkt. No. 32);

       WHEREAS, Defendant’ Skelley’s Answer was due March 29, 2019 (Dkt. No. 39);

       WHEREAS, on April 23, 2019, the Clerk of the United States District Court for the

Southern District of New York entered Clerk’s Certificate of Default as to Defendant William C.

Skelley;

       WHEREAS, on May 1, 2019, Plaintiff filed its application, including the Declaration of

Doressia L. Hutton in support of Default Judgment and Exhibits, for default judgment by

proposed order to show cause;
                          :ƵŶĞϱ
       WHEREAS, on May ____, 2019, the Court scheduled a hearing on Plaintiff’s
                        yyyyyyyy
                                                                                        :ƵůǇϮ
application and entered an order for Defendant Skelley to show cause, if any exists, by May  ___,
                                                                                        yyyyyy

2019 why a default judgment should not be entered against Defendant Skelley;
                       :ƵŶĞϱ
      WHEREAS, on May  yyyyy__, 2019, Plaintiff filed a declaration of service that Defendant

Skelley was served with a copy of the Order to Show Cause, supporting papers, and Proposed

Order of Default Judgment;

NOW THEREFORE, for good cause shown:



                                                2
          Case 1:18-cv-08803-LGS Document 58 Filed 07/08/19 Page 3 of 7



                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Plaintiff’s

application for a default judgment against Defendant Skelley is GRANTED;

                                                 II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).




                                                 3
          Case 1:18-cv-08803-LGS Document 58 Filed 07/08/19 Page 4 of 7




                                                III.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light of the circumstances under which they were made, not misleading;

                or

        (c)     to engage in any transaction, practice, or course of business which operates or

                would operate as a fraud or deceit upon the purchaser.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                IV.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
ŵĂǇďĞ
is liable for disgorgement of
yy                         yyy$1,073,746.65,
                              yyyyyyyyyyy representing profits gained as a result of the conduct

alleged in the Complaint, together with prejudgment interest thereon in the amount of
                                                                      yyyyyyyyyyyyy



                                                 4
          Case 1:18-cv-08803-LGS Document 58 Filed 07/08/19 Page 5 of 7



$184,655.27,
 yyyyyyyyy and a civil penalty in the amount of $________ pursuant to Section 20(d) of the
                               yyyyyyyyyyyyyyyyyyyyyy

Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. §
          ͲͲŝŶĂŵŽƵŶƚƐƚŽďĞĚĞƚĞƌŵŝŶĞĚŝŶĂƉŽƐƚͲĚĞĨĂƵůƚũƵĚŐŵĞŶƚŝŶƋƵĞƐƚ͘
78u(d)(3)]'efendant shall satisfy this obligation by paying $_________
                                                                   yyyyyyyyy to the Securities

and Exchange Commission within 14 days after entry of this
                                                      yyyƚŚĞKƌĚĞƌǁŝƚŚƚŚĞĐŽŵƉƵƚĞĚĂŵŽƵŶƚƐ͘

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; William C. Skelley as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by
                                                 ƚŚĞKƌĚĞƌǁŝƚŚƚŚĞĐŽŵƉƵƚĞĚĂŵŽƵŶƚƐ͘
law) at any time after 14 days following entry of this Final Judgment. Defendant shall pay post
                                                   yyyyyyyyyyyyyyy

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961. The Commission


                                                  5
          Case 1:18-cv-08803-LGS Document 58 Filed 07/08/19 Page 6 of 7



shall hold the funds, together with any interest and income earned thereon (collectively, the

“Fund”), pending further order of the Court.

        The Commission may propose a plan to distribute the Fund subject to the Court’s

approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund

provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain

jurisdiction over the administration of any distribution of the Fund. If the Commission staff

determines that the Fund will not be distributed, the Commission shall send the funds paid

pursuant to this Final Judgment to the United States Treasury.

        Regardless of whether any such Fair Fund distribution is made, amounts ordered to be

paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the

government for all purposes, including all tax purposes. To preserve the deterrent effect of the

civil penalty, Defendant shall not, after offset or reduction of any award of compensatory

damages in any Related Investor Action based on Defendant’s payment of disgorgement in this

action, argue that [it, he, she] is entitled to, nor shall [it, he, she] further benefit by, offset or

reduction of such compensatory damages award by the amount of any part of Defendant’s

payment of a civil penalty in this action (“Penalty Offset”). If the court in any Related Investor

Action grants such a Penalty Offset, Defendant shall, within 30 days after entry of a final order

granting the Penalty Offset, notify the Commission’s counsel in this action and pay the amount

of the Penalty Offset to the United States Treasury or to a Fair Fund, as the Commission directs.

Such a payment shall not be deemed an additional civil penalty and shall not be deemed to

change the amount of the civil penalty imposed in this Judgment. For purposes of this

paragraph, a “Related Investor Action” means a private damages action brought against

Defendant by or on behalf of one or more investors based on substantially the same facts as



                                                     6
          Case 1:18-cv-08803-LGS Document 58 Filed 07/08/19 Page 7 of 7



alleged in the Complaint in this action.


                                                V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.


                                                VII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


               :ƵůǇϴ , 2019
Dated: ______________
       New York, New York
                                              ____________________________________
                                              LORNA G. SCHOFIELD
                                              UNITED STATES DISTRICT JUDGE




                                                 7
